                                                     uSCL~ SONY
                                                      DOCUMENT .
UNITED STATES DISTRICT COURT                          ELECTRON\CALLy FILED
SOUTHERN DISTRICT OF NEW YORK                         DOC# -----,~- - ~ - - - · -
                                                                    7"
                                                      Di\TE FILED: ~- 7;f::a(._OiJP__
INTERNATIONAL REFUGEE ASSISTlWCE
PROJECT,
                                                    19cv8905 (JGK)
                      Plaintiff,
                                                    ORDER
              against -                                                                  ..   ,,
                                                                                                   '
                                                                                                       '




UNITED STATES CITIZENSHIP 1WD           t ,~. :-;                        ;   ,,   ,,... '.         -,      ·,~ .              •• !.~"   • - ~




IMMIGRATION SERVICES et al.,                                                      "-::        ., ~          ..     ..   ...


                      Defendants.

JOHN G. KOELTL, District Judge:

     The conference in this matter will be held on January 21,

2020 at 4:30 PM.

SO ORDERED.

Dated:    New York, New York
          January 15, 2020
                                           John G. Koeltl
                                    United States District Judge
